Citation Nr: 0009602	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-09 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenic 
reaction, currently evaluated as 30 percent disabling.  

2.  Whether new and material evidence has been presented to 
reopen claims for Bell's palsy and residuals of head trauma 
due to motor vehicle accident.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1977 to May 1980, 
and from September 1984 to September 1986.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an evaluation in excess of 30 
percent disabling was denied for schizophrenic reaction, 
chronic undifferentiated type.  

The Board notes that in April 1997, the veteran submitted 
claims for increased evaluations (in excess of 10 percent) 
for "traumatic brain disease," and for "paralysis of the 
7th cranial nerve," and he indicated his belief that these 
disabilities had increased in severity.  In June 1997, the RO 
issued a rating decision in which the issue was framed as 
"new and material evidence to reopen claims for Bell's palsy 
and status post head trauma post motor vehicle accident," 
and an appeal has been perfected thereon.  The record 
indicates that in February 1991, service connection was 
granted for Bell's palsy (rated under Diagnostic Code 8207 as 
7th cranial nerve paralysis) and for residuals of head trauma 
with chronic muscle contraction headaches (rated under 
Diagnostic Codes 8045 and 9304 as traumatic brain disease 
residuals and dementia due to head trauma).  Therefore, it 
appears that service connection has already been granted for 
the claimed disabilities.  

In light thereof, the RO is invited to reconsider its June 
1997 decision and the framing of the claimed issues as "new 
and material evidence to reopen."  The Board reserves the 
right to dismiss any claim where a decision would result in 
no actual or potential benefit to the veteran.  See Mintz v. 
Brown, 6 Vet. App. 277 (1994).


REMAND

The Board finds that the claims on appeal be returned to the 
RO in order to ensure compliance with due process 
considerations.  Specifically, the record includes a July 10, 
1998 statement from the veteran's representative, which 
indicates that the veteran had requested a local hearing with 
a member of the local VA regional office staff in conjunction 
with his appeal.  There is no indication from the record that 
the veteran has been scheduled for such a hearing in 
accordance with this request.  

Accordingly, this claim is REMANDED for the following action:

The RO should schedule the veteran for a 
local hearing with an officer of the VA 
regional office.  The veteran and his 
representative should be notified of the 
date, time, and location of the hearing.  

Thereafter, this claim should be returned to the Board, if 
appropriate, after compliance with all requisite appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




The purpose of this remand is to ensure compliance with due 
process considerations, and the Board intimates no opinion as 
to the ultimate outcome of the claim on appeal.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



